 
 
 
HDI/PulseWave™ CR-2000 Research RECONDITIONED
CardioVascular Profiling System U.S. Sale and License Agreement





 
THIS AGREEMENT (this "Agreement") is made and entered into as of this 12th day
of August, 2009, by and between the following parties:


                                         
HDI:                                                                                 
BUYER:


                                        Hypertension Diagnostics,
Inc.                                     University of Minnesota – CCBR/BIOSTAT
                                                        2915 Waters Road, Suite
108
                                    University Office Plaza, Room 200

                                        Eagan,
MN  55121-3528  USA                                        2221 University
Avenue SE
                                                       Attention: Greg H.
Guettler         
                                    Minneapolis, MN  55414

                                       Telephone:
651-687-9999                                                 Attention: Gregg
Larson
                                       Facsimile:
651-687-0485                                                    Telephone: (612)
626-9030
                                    Facsimile: (612) 624-2819




IN CONSIDERATION of the premises and of the mutual covenants and other terms and
conditions contained herein, HDI and Buyer hereby cause this Agreement to be
executed as of the date first written above.


                                                    HYPERTENSION DIAGNOSTICS,
INC.                           University of Minnesota – CCBR/BIOSTAT
                                                    By:  /s/ Greg H.
Guettler                                                       By:  /s/ Gregg
Larson                                           
                                                    Greg H. Guettler
                                                   
Its:  President                                                                        Print
Name: Gregg Larson 
                                                    Date Signed: September 8,
2009
 

                                                                                                                                                    
Its:
Director, INSIGHT CORE
 





TERMS AND CONDITIONS


1.           Definitions.  For purposes of this Agreement:  (i) the term
"System" shall mean the RECONDITIONED HDI/PulseWaveä CR-2000 Research
CardioVascular Profiling System that is to be sold by HDI to Buyer pursuant to
this Agreement; (ii) the term "Software" shall mean the software contained in
the Instrument (“Instrument”) which is part of the System and which Software is
to be licensed by HDI to Buyer pursuant to this Agreement; and (iii) the term
"Instructions for Use" shall mean any written Instructions from HDI, and/or the
Instructions for Use Manual and/or the Operator’s Manual for the System, and the
Software provided by HDI, as revised by HDI (with or without notice to Buyer)
from time to time.


2.           Sale of System.  HDI agrees to sell the System(s) to Buyer, and
Buyer agrees to buy the System(s) from HDI consistent with the terms of the
University of Minnesota Purchase Order Number 0000173712 dated August 12, 2009.
HDI agrees to deliver the System(s) to Buyer and Buyer agrees to accept delivery
of the System(s) and pay shipping, insurance and/or handling fees at the rate of
cost plus ten percent (10%) per System. BUYER ACKNOWLEDGES AND UNDERSTANDS THAT
THE SYSTEM(S) PURCHASED ARE NOT NEW, AND THAT THE SYSTEM(S) IS(ARE) BEING
PURCHASED “AS IS” WITH A ONE (1) YEAR WARRANTY ON THE SYSTEM.
 
 
 
 
 
Page1 of 5
 

--------------------------------------------------------------------------------

HDI/PulseWave™ CR-2000 Research RECONDITIONED
CardioVascular Profiling System U.S. Sale and License Agreement
 
 
3.           Grant of License to Use Software.


3.1           HDI hereby grants to Buyer a nonexclusive, nontransferable license
(with no right to sublicense) to use one (1) copy of the Software solely in the
Instrument.  The Software is, and shall at all times remain, the sole property
of HDI and its contractors and Buyer shall have no right, title or interest
therein except as expressly set forth in this Agreement.


3.2           HDI may from time to time release updated versions of the Software
for use in the Instrument, that may be installed in the Instrument by HDI or its
factory authorized service representatives. If installed in the Instrument, any
such updated version of the Software shall be subject to this Agreement, and
references herein to "Software" shall be deemed to include any such updated
version.  In the event that an updated version of the Software is installed in
the Instrument, Buyer understands that its license to use any previous version
expires upon installation of any such update.


3.3           Subject to HDI's then-current customer support policies and
procedures as in force from time to time (which may change without prior notice
to Buyer), HDI shall use its best efforts to answer any technical support
questions and requests of Buyer concerning the Software.  Buyer understands that
any support that HDI does offer is available only if the Software is used in
full compliance with the requirements of this Agreement.


4.           Restrictions on Uses of System and Software.


4.1           THE SYSTEM AND THE SOFTWARE ARE DESIGNED AND INTENDED ONLY FOR USE
BY CLINICAL RESEARCH INVESTIGATORS AND SCIENTISTS.  BECAUSE OF THE NATURE OF THE
SYSTEM AND THE SOFTWARE, AND BECAUSE OF APPLICABLE REGULATORY REQUIREMENTS, THE
SYSTEM AND THE SOFTWARE MAY BE USED ONLY BY, OR UNDER THE SUPERVISION OF, A
CLINICAL RESEARCH INVESTIGATOR OR SCIENTIST WHO HAS READ AND UNDERSTANDS THE
INSTRUCTIONS FOR USE AND OPERATOR’S MANUAL AND WHO UNDERSTANDS THE USES AND
LIMITATIONS OF THE SYSTEM AND THE SOFTWARE.  FURTHERMORE, THE SYSTEM AND THE
SOFTWARE ARE TO BE USED FOR RESEARCH PURPOSES ONLY AND MAY BE USED ONLY TO
GATHER INFORMATION FOR RESEARCH PURPOSES FROM HUMAN RESEARCH SUBJECTS.  THE
SYSTEM MAY NOT BE USED TO SCREEN, DIAGNOSE, MONITOR OR EVALUATE THE TREATMENT OF
PATIENTS IN ANY MANNER WHATSOEVER.


4.2           THE CLINICAL RESEARCH DATA PROVIDED BY THE SYSTEM AND THE SOFTWARE
ARE TO BE USED AS REFERENCE TOOLS ONLY, AND SHOULD NOT BE GIVEN ANY UNDUE WEIGHT
IN MAKING RESEARCH OR SCIENTIFIC DECISIONS.  SUCH CLINICAL RESEARCH DATA SHOULD
NEVER REPLACE INFORMED MEDICAL JUDGMENT AND SCREENING, MONITORING, DIAGNOSIS
AND/OR EVALUATION OF TREATMENT BY A COMPETENT AND LICENSED PHYSICIAN OR
HEALTHCARE PROFESSIONAL.


4.3           USE UNDER ANY OTHER CIRCUMSTANCES OR BY ANY OTHER PERSON IS
STRICTLY PROHIBITED AND VOIDS ANY WARRANTIES, REPRESENTATIONS AND REMEDIES NOT
OTHERWISE DISCLAIMED BY HDI.


4.4           BUYER SHALL USE THE SYSTEM AND THE SOFTWARE IN A CAREFUL AND
PROPER MANNER AND IN COMPLIANCE WITH THE INSTRUCTIONS FOR USE AND IN COMPLIANCE
WITH ALL APPLICABLE STATE AND FEDERAL AND/OR INTERNATIONAL LAWS AND REGULATIONS.
 
 
 
Page2 of 5

 
 
 

--------------------------------------------------------------------------------

HDI/PulseWave™ CR-2000 Research RECONDITIONED
CardioVascular Profiling System U.S. Sale and License Agreement
 
 
                5.           Other Restrictions on Use of Software.


5.1           The Software is CopyrightÓ 1990-2009 Hypertension Diagnostics,
Inc., and portions of the Software are CopyrightÓ 1989-1996 Datalight, Inc. The
Software is protected by U.S. and foreign copyright laws and international
treaties, and Buyer agrees to treat it like any other copyrighted material.
Without limiting the generality of the foregoing, Buyer shall not:  (i) use the
Software on any computer or similar equipment other than the computer
incorporated within the Instrument on which it was supplied by HDI; (ii) make or
transmit any copy of the Software, where the copy is outside the Instrument;
(iii) copy any written materials accompanying the Software; or (iv) remove the
copyright notice from the Software or any accompanying written materials.


5.2           The Software and any accompanying written materials are provided
with Restricted Right. Use, duplication or disclosure by the Government is
subject to restrictions as set forth in subparagraph (c)(1)(ii) of The Rights in
Technical Data and Computer Software clause at 252.227-7013 or subparagraphs
(c)(1) and (2) of the Commercial Computer Software - Restricted Rights at 48
C.F.R. 52.227-19, as applicable.  The manufacturer of the Software is
Hypertension Diagnostics, Inc. at 2915 Waters Road, Suite 108, Eagan, Minnesota
55121-3528, USA.


6.           Consideration.


6.1           Buyer agrees to pay to HDI the agreed-upon F.O.B. HDI facility
(Eagan, Minnesota) purchase price for the System, plus applicable taxes,
shipping, insurance and handling costs (“Fees”).  Such Fees shall be due and
payable in United States Dollars as indicated in HDI's invoice therefor to Buyer
or as otherwise agreed by the parties.  The Fees are payable to HDI within
fifteen (15) days from the date of HDI’s invoice, and for late payment Buyer
shall pay a late fee of 1.5% (or, if less, the maximum rate permitted by
applicable law) of the outstanding balance, including fees, for every month or
partial month that the balance is outstanding.  Buyer shall pay all applicable
taxes and fees, if any, that are assessed with regard to this Agreement or the
System.


6.2           The license for the Software granted to Buyer hereunder shall be
royalty-free, it being understood between the parties that such license is
supplementary to Buyer's purchase of the System.


7.           Exclusion of Warranties, Etc.  EXCEPT AS EXPRESSLY PROVIDED IN THE
INSTRUCTIONS FOR USE, HDI MAKES NO REPRESENTATION OR WARRANTY, WHETHER WRITTEN,
ORAL, STATUTORY, COMMON LAW, EXPRESS OR IMPLIED, CONCERNING THE SYSTEM OR THE
SOFTWARE, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OR USE.  HDI SHALL HAVE NO LIABILITY OF ANY
KIND FOR ANY LOSSES OR DAMAGES RESULTING FROM OR RELATING TO THE USE OF THE
SYSTEM OR THE SOFTWARE.  IN NO EVENT SHALL HDI BE LIABLE FOR ANY SPECIAL,
DIRECT, INDIRECT, INCIDENTAL OR CONSEQUENTIAL LOSSES OR DAMAGES OF ANY KIND,
WHETHER FOR BREACH OF WARRANTY, BREACH OF CONTRACT, TORT OR OTHERWISE, EVEN IF
HDI SHALL HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH POTENTIAL LOSS OR DAMAGE.


8.           Alterations, Etc.


8.1           Buyer agrees that it will make no alterations to the System, and
will not attempt to perform any service on the System or open or dissemble the
System in any manner whatsoever.

Page 3 of 5
 
 

--------------------------------------------------------------------------------

 
HDI/PulseWave™ CR-2000 Research RECONDITIONED
CardioVascular Profiling System U.S. Sale and License Agreement


 
8.2           Buyer agrees that it shall not cause or permit any reverse
compilation, reverse assembly, alteration, reverse engineering, decompilation,
disassembly, creation of a derivative work from or other modification of all or
any portion of the Software.  Buyer further agrees not to separate the Software
into its component parts for use on any computer or similar equipment other than
that incorporated within the System.  Buyer understands and agrees that any
violation by Buyer of this paragraph 8.2 would constitute a material breach by
Buyer of its obligations hereunder, as a result of which HDI (at its sole
option) shall be entitled immediately to terminate the license to use the
Software granted to Buyer hereunder, in which event Buyer shall immediately
cease using the Software.


9.           Confidentiality.  Buyer acknowledges that the Software, including
design, technology, source code, object code, file layouts, form design,
operation description and any documentation provided in connection with the
Software, is and shall constitute information that is confidential and
proprietary to HDI.  Except as required or ordered by any governmental agency,
court or tribunal of competent jurisdiction, Buyer shall not disclose to any
third party or use for any purposes (other than in connection with the proper
use of the System or the Software) any such confidential information belonging
to HDI.


10.           Injunction.  Because breach of provisions of paragraphs 4, 5, or 8
could cause irreparable harm to HDI and its intellectual property rights, such
that damages would be difficult to assess and could be an insufficient remedy,
Buyer agrees that in the event of its breach of any of such provisions HDI may
seek an injunction in addition to other remedies, without the need to post a
bond.


11.           Default and Remedies.   An “Event of Default” will occur if the
Buyer (a) fails to pay any Fees when due, or (b) breaches or fails to observe or
perform any provision of this Agreement and that breach or failure continues for
ten (10) calendar days following written notice by HDI to Buyer (except that no
such 10-day period applies to breach of paragraphs 4, 5, or 8), or (c) Buyer
becomes insolvent, is liquidated or dissolved or transfers substantially all of
its assets, or a petition is filed by or against Buyer under any bankruptcy or
insolvency law. Upon or at any time after the occurrence of an Event of Default,
(a) HDI will be entitled to all accrued and unpaid Fees which will be
immediately due and payable, without setoff, reduction or abatement, and (b) HDI
will be entitled to have judgment against Buyer for the unpaid balance of the
remaining Fees and all HDI’s costs and expenses, including reasonable attorneys’
fees, in enforcing this Agreement or exercising its rights and remedies.  HDI’s
rights against Buyer will not be reduced by any collection rights HDI has
against any other party as a result of Buyer’s breach of this Agreement. HDI’s
remedies in this paragraph 11 are cumulative to the extent necessary to permit
HDI to recover amounts for which Buyer is liable under this Agreement and
related attorneys’ fees.
 
12.           Choice of Law; Dispute Resolution.  This Agreement shall be
governed in all respects by the laws of the State of Minnesota, excluding its
choice of law principles, and excluding (where otherwise applicable) the United
Nations Convention on Contracts for the International Sale of Goods.  Any
dispute between the parties arising under or relating to this Agreement shall be
finally resolved in State or Federal court in the State of Minnesota, and Buyer
agrees to personal jurisdiction in any such court; except that if Buyer has its
notice address (indicated above) outside the United States, then any such
dispute shall be finally resolved by binding arbitration held in the English
language in Minneapolis, Minnesota in accordance with the International
Arbitration Rules of the American Arbitration Association.


 

Page 4 of 5
 
 

--------------------------------------------------------------------------------

 
HDI/PulseWave™ CR-2000 Research RECONDITIONED
CardioVascular Profiling System U.S. Sale and License Agreement





13.           Miscellaneous.


13.1           Any notice or approval required or permitted under this Agreement
shall be in writing and shall be sent by registered or certified mail (or
airmail if applicable), postage prepaid, or by facsimile to the address or
facsimile number indicated above or to any other address or facsimile number
designated by prior written notice.  Any notice sent by mail shall be deemed
received four (4) business days after its mailing (or ten (10) business days if
sent by airmail).  Any notice sent by facsimile shall be deemed received the
next business day after its transmission.


13.2           This Agreement may not be amended, modified or waived ­except by
a writing signed by an authorized representative of the party against whom such
amendment, modification or waiver is asserted. No waiver of or any failure or
omission to enforce any provision of this Agreement or any claim or right
arising hereunder shall be deemed to be a waiver of any other provision of this
Agreement or any other claim or right arising hereunder.


13.3           Buyer may not assign its rights, delegate its duties or otherwise
transfer its interests hereunder, in whole or in part, without the prior written
consent of HDI, which consent may be withheld at the sole discretion of
HDI.  Subject to the foregoing, this Agreement shall be binding upon, and shall
enure to the benefit of, the parties, their successors and permitted assigns.


13.4           If any provision of this Agreement is declared illegal, invalid
or otherwise unenforceable, such provision shall be deemed severed, with the
remaining provisions of this Agreement being deemed to remain in full force and
effect.


13.5           Paragraph headings herein are intended for convenience of
reference only, and shall not in any way limit, define, amplify or otherwise
affect the interpretation of any term of this Agreement.


14.           Entire Agreement.  Except for the Instructions for Use, this
Agreement constitutes the complete Agreement between the parties relating to the
subject matter hereof and supersedes all prior understandings or arrangements
between them relating to the subject matter hereof.  Other than the Instructions
for Use and/or Operating Manual, no other contracts, warranties, promises or
representations, either oral or in writing, relating to the subject matter of
this Agreement shall bind either party.














































 

Page 5 of 5
 
 
 
 
